This action was brought to recover damages alleged to have been sustained by the plaintiff by reason of the defendant's inducing a third party to break a contract with plaintiff. The complaint alleges that the plaintiff and one McClure entered into a written *Page 459 
agreement, for a good and valuable consideration, to co-operate in establishing, organizing and publishing a magazine; that McClure, whose services were unique by reason of his experience and skill in administrative and editorial capacities, was to devote his time to the work of organizing and subsequently to the publishing of the magazine; that plaintiff, on his part, was to interest capital in support of the project, which originally was $200,000, but which by subsequent agreement was reduced to $50,000; it then alleges that defendant had due notice and knowledge of the contract between plaintiff and McClure, but notwithstanding that fact, he "wrongfully, knowingly, intentionally and maliciously induced, persuaded and procured said McClure to violate, repudiate and break his said agreement with the plaintiff and refuse to proceed further thereunder," and by reason of that fact plaintiff had sustained a specified amount of damage, for which judgment was demanded Defendant moved for judgment dismissing complaint, on the ground that it did not state facts sufficient to constitute a cause of action. The motion was denied and an appeal taken to the Appellate Division from the order denying such motion, where the same was affirmed (one of the justices dissenting) on the authority of Lamb v.Cheney  Son (227 N.Y. 418). Leave was given to appeal to this court and the following question certified: "Does the complaint herein state facts sufficient to constitute a cause of action?"
I am of the opinion the complaint states a cause of action and that the rule laid down in Lamb v. Cheney  Son (supra) applies, at least in principle. It is true the action there was brought to recover damages alleged to have been sustained by defendant's inducing an employee of plaintiff to leave his service. It was not the intention of the writer of that opinion to limit what was said simply to contracts relating to services; on the contrary, the intention was to state a general rule applicable to all *Page 460 
contracts. Inasmuch as there seems to be some misunderstanding as to the application of that rule, it may not be out of place to add a word for the purpose of clarifying the situation.
The great weight of authority in this country and in England is to the effect that if A has a legal contract with B, either for the rendition of service or any other purpose, and C, having knowledge of the existence thereof, intentionally and knowingly and without reasonable justification or excuse induces B to break the contract, by reason of which A sustains damage, an action will lie by A against C to recover the same. (See authorities cited in Lamb v. Cheney  Son, supra.) The action of C is malicious in that with the knowledge of A's rights, he intentionally and knowingly and for unworthy or selfish purposes, destroys them by inducing B to break his contract. It is a wrongful act, done intentionally, without just cause or excuse, and from this a malicious motive is to be inferred. This does not necessarily mean actual malice or ill-will, but the intentional doing of a wrongful act without legal or social justification. The action is predicated not on the intent to injure, but on the intentional interference, without justification, with A's contractual rights, with knowledge thereof. It is a legal wrong and one who commits it, if damage be sustained, must answer therefor. The writer of this opinion had supposed that this was to be at least inferred from what was said in the opinion inLamb v. Cheney  Son (supra).
The order appealed from, therefore, should be affirmed, with costs, and the question certified answered in the affirmative.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur.
Order affirmed. *Page 461